FILED
                            NOT FOR PUBLICATION                                MAR 27 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEON MILES,                                        No. 11-55449

               Petitioner - Appellant,             D.C. No. 2:04-cv-08712-CAS-
                                                   AJW
  v.

ANTHONY HEDGPETH, Warden,                          MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                        Argued and Submitted March 5, 2013
                               Pasadena, California

Before: HAWKINS, THOMAS, and HURWITZ, Circuit Judges.

       California state prisoner Leon Miles appeals the district court’s denial of his 28

U.S.C. § 2254 habeas corpus petition. We have jurisdiction under 28 U.S.C. §§ 1291

and 2253, and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Because the California Court of Appeal relied on Miles’s failure to make a

contemporaneous objection in rejecting his Batson claim on direct appeal, the claim

is procedurally defaulted for purposes of federal habeas review.1 Vansickel v. White,

166 F.3d 953, 957-58 (9th Cir. 1999). Miles has not demonstrated the cause and

prejudice necessary to excuse that procedural default. See Wainwright v. Sykes, 433

U.S. 72, 87 (1977).

      Miles contends that cause exists because his trial counsel was ineffective in

failing to join his co-defendant’s Batson motions. See Murray v. Carrier, 477 U.S.

478, 488 (1986). But even assuming, contrary to the California Court of Appeal’s

conclusion, that counsel’s performance was deficient, Miles has not established that

the outcome of either his trial or direct appeal would have been different had he joined

his co-defendant’s Batson motions. See Coleman v. Thompson, 501 U.S. 722, 750

(1991).

      AFFIRMED.




      1
             Though Miles disputed the adequacy of California’s contemporaneous
objection rule, he failed to assert specific factual allegations demonstrating its
inadequacy. Bennett v. Mueller, 322 F.3d 573, 586 (9th Cir. 2003).

                                           2